[Cite as Yeckley v. Yeckley, 2012-Ohio-84.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96873


                                   THOMAS D. YECKLEY

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                            THOMAS D. YECKLEY, ET AL.

                      KEYBANK NATIONAL ASSOCIATION

                                                        DEFENDANTS-APPELLEES

                      (APPEAL BY RICHARD A. YECKLEY)


                                              JUDGMENT:
                                               DISMISSED


                                       Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CV-611861

        BEFORE: Jones, J., Celebrezze, P.J., and Cooney, J.
       RELEASED AND JOURNALIZED: January 12, 2012



ATTORNEY FOR APPELLANT

Edwin V. Hargate, III
18519 Underwood Avenue
Cleveland, Ohio 44119


ATTORNEYS FOR APPELLEES

For Thomas D. Yeckley, et al.

James W. Tekavec
38106 Third Street
Willoughby, Ohio 44094

For Cuyahoga County Treasurer

William D. Mason
Cuyahoga County Prosecutor

BY: Gregory B. Rowinski
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113

For Key Bank National Association

David F. Hanson
Matthew P. Curry
Manley Deas Kochalski, L.L.C.
P.O. Box 42728
Cincinnati, Ohio 45242
For State of Ohio

Alan H. Weinberg
Weltman, Weinberg & Reis Co., L.P.A.
Lakeside Place, Suite 200
323 Lakeside Avenue, West
Cleveland, Ohio 44113

Attorneys continued:

For Thompson Electric Inc.

John M. Herrnstein
527 Portage Trail
Cuyahoga Falls, Ohio 44221

For Dennis G. Yeckley

Dennis J. Polke
394 Walworth Avenue
Euclid, Ohio 44132

For Linda L. Yeckley

Allen C. Hufford
22408 Lakeshore Boulevard
Euclid, Ohio 44123

Gary H. Rosenthal
35353 Curtis Boulevard, Suite 441
Eastlake, Ohio 44095
LARRY A. JONES, J.:

       {¶ 1} Defendant-appellant, Richard A. Yeckley, appeals from a common pleas

court order granting a motion to vacate the default judgment entered against

defendant-appellee, KeyBank National Association.           For the reasons that follow, we

dismiss this appeal for lack of a final appealable order.

       {¶ 2} Appellee Thomas D. Yeckley originally filed a complaint for partition in

January 2007 and a second amended complaint in July 2007.                 The second amended

complaint sought to partition real property that Thomas, Linda, Dennis, and Richard

Yeckley and Nena DePalma held as tenants in common.            The second amended complaint

also asserted that KeyBank, Thompson Electric, and the Cuyahoga County Treasurer may

claim an interest in the property. In addition to the partition claim, the complaint asserted

that Thomas Yeckley had other interests in the real property, including a fractional interest

in rent due from Linda Yeckley and two John Doe defendants.             The various defendants

filed answers and some filed counter claims and cross-claims.1

       {¶ 3} KeyBank was served with the original complaint by certified mail and was

later served with the first and second amended complaints by ordinary mail.           It did not

file an answer.     Thomas Yeckley moved for default judgment against KeyBank on

October 30, 2007.     On January 25, 2008, the magistrate granted the motion and barred


          Claims against Nena DePalma were dismissed by stipulation because she no longer had any
       1


interest in the property.
KeyBank from asserting any right, title, or interest to the premises.

       {¶ 4} In that same decision, the magistrate determined that Thomas, Richard, and

Dennis Yeckley each owned an undivided 1/5 interest in the property, and Linda Yeckley

owned an undivided 2/5 interest. The magistrate found plaintiff was entitled to partition

and ordered the partition to be made.         The magistrate ordered that one “suitable

disinterested person” be appointed commissioner to make the partition, and if the

commissioner determined that the premises could not be divided by metes and bounds

without injuring its value, then the commissioner was to make a just valuation of the

property.   Finally, the magistrate determined that the interests of Richard, Dennis,

Thomas, and Linda Yeckley were “subject to any unpaid taxes, assessments, penalties and

interests that may be due and payable.”

       {¶ 5} On February 22, 2008, the court adopted the magistrate’s decision and

entered a decree of partition in favor of plaintiff.          The court also appointed a

commissioner.

       {¶ 6} On March 11, 2008, the court entered the following order:

       “ * * * Parties with remaining pending claims including claims for set-offs to file

       an intent to proceed within 30 days * * * from the date of this order. Failure to file

       said intent to proceed will result in a dismissal without prejudice of all remaining

       claims including claims for set-offs. Furthermore, parties to submit stipulated entry

       regarding distribution of funds derived from election process or sheriff sale. Said

       entry to be submitted within 30 days from the date of this order.”
       {¶ 7} On May 29, 2008, KeyBank filed a combined motion for relief from

judgment and motion for leave to file an answer.      Thomas and Richard Yeckley opposed

this motion. On August 22, 2008, the magistrate granted KeyBank’s motion, vacated the

judgment against the bank, and granted it leave to answer.     The trial court subsequently

overruled Thomas and Richard Yeckley’s objections to this order, adopted the magistrate’s

decision, vacated the default judgment against KeyBank, and deemed the bank’s answer

filed as of the date of the court’s order, January 5, 2009.

       {¶ 8} Richard Yeckley filed a notice of appeal from this order.     Sua sponte, this

court dismissed his appeal, citing R.C. 2505.02 and In re Zinni, Cuyahoga App. No.

89599, 2008-Ohio-581.       Yeckley v. Yeckley, Cuyahoga App. No. 92738, Motion No.

426104 (“Yeckley I”).

       {¶ 9} After the dismissal of the appeal, the trial court entered an order on

November 17, 2009: “The court’s order of 01/05/2009 is amended to read as follows:

Upon an independent review of the objections to the magistrate’s decision of plaintiff and

defendant Richard A. Yeckley, filed 09/29/2008, the court hereby overrules said

objections. By this separate and distinct instrument, the court finds that * * * KeyBank

National Association is entitled to relief from the default judgment rendered against it

pursuant to Civ.R. 60(B)(5) and hereby adopts the magistrate’s decision, dated

08/22/2008, attached hereto and incorporated herein. KeyBank National Association’s

motion to vacate default judgment is granted. The answer of KeyBank National

Association is deemed filed as of the date of this order. The decree of partition issued
02/22/2008 is amended to indicate that KeyBank National Association has filed an answer.

The court makes no findings as it relates to the validity and/or priority of the alleged

interests of KeyBank National Association at this time except to note that said interests are

hereby ordered transferred to the proceeds derived from the sale of the subject premises.

Said rights to be determined by further court order.”

         {¶ 10} Richard Yeckley appealed again.     This court again dismissed his appeal,

finding that there was no final appealable order because outstanding counterclaims and

cross-claims had not been resolved. Yeckley v. Yeckley, Cuyahoga App. No. 94368,

2010-Ohio-4252 (“Yeckley II”).

         {¶ 11} On May 5, 2011, the trial court issued another order, which mimicked the

November 17, 2009 order but added “pursuant to Civ. R. 54(B) the court finds there is no

just cause for delay. Final.”

         {¶ 12} Yeckley filed his notice of appeal, and the case is again here before this

court.    Yeckley raises five assignments of error for our review; all of the assigned errors

challenge the trial court’s granting of KeyBank’s motion for relief from judgment.

         {¶ 13} In Yeckley II, we noted that “[a]lthough KeyBank argued its motion as a

motion for relief from judgment pursuant to Civ.R. 60(B), KeyBank’s motion was in fact

merely a motion for reconsideration of a non-final order.     See Lee v. Joseph Horne Co.

(1995), 99 Ohio App.3d 319, 650 N.E.2d 530.” Id. at ¶1. This court further found that

“[t]he proceedings in the underlying action were not completed before KeyBank filed its

motion to vacate the default judgment entered against it, and still have not been completed.
 Although the trial court determined that the property should be partitioned, there are still

outstanding counterclaims and cross-claims that have not been resolved. Consequently,

the order granting default judgment against KeyBank was an interlocutory order, subject to

modification at any time. See Civ.R. 54(B). KeyBank did not have to comply with

Civ.R. 60(B) when it asked the court to vacate that order; its motion was simply a motion

for reconsideration. Lee v. Joseph Horne Co., Inc. (1995), 99 Ohio App.3d 319, 323, 650

N.E.2d 530.”    Yeckley II at ¶12.

       {¶ 14} Despite our holding in Yeckley II, Richard Yeckley argues on appeal that the

trial court erred in granting KeyBank’s Civ.R. 60 motion for relief from judgment.

       {¶ 15} As noted in Yeckley II, although KeyBank captioned its motion as a motion

for relief for judgment, it was not a Civ.R. 60(B) motion. Instead, it was a motion for

reconsideration.   Civ.R. 54(B) provides that “[w]hen more than one claim for relief is

presented in an action whether as a claim, counterclaim, cross-claim, or third-party claim,

and whether arising out of the same or separate transactions, or when multiple parties are

involved, the court may enter final judgment as to one or more but fewer than all of the

claims or parties only upon an express determination that there is no just reason for delay.

In the absence of a determination that there is no just reason for delay, any order or other

form of decision, however designated, which adjudicates fewer than all the claims or the

rights and liabilities of fewer than all the parties, shall not terminate the action as to any of

the claims or parties, and the order or other form of decision is subject to revision at any

time before the entry of judgment adjudicating all the claims and the rights and liabilities
of all the parties.”

       {¶ 16} A motion for relief from judgment under Civ.R. 60(B) must be directed to a

“final order.”    Civ.R. 60(B).     Interlocutory orders are non-final orders that are not

subject to appeal.        In addition, interlocutory orders are subject to motions for

reconsideration pursuant to Civ.R. 54(B), while final orders are subject to motions to

vacate pursuant to Civ.R. 60(B).           Beyke v. Beyke, Union App. No. 14-05-13,

2005-Ohio-5465; see, also, Bodo v. Nationwide Ins. Co. (1991), 75 Ohio App.3d 499, 599

N.E.2d 844; Lee, supra.

       {¶ 17} Again, KeyBank’s motion for relief under Civ.R. 60(B) was in fact an

improperly labeled request for reconsideration, pursuant to Civ.R. 54(B). Therefore, as

noted in Yeckley II, the trial court’s judgment “reconsidering” the interlocutory judgment

is also interlocutory and not subject to appeal. See Beyke. The trial court’s insertion of

“final” language does not, in and of itself, make the order final and capable of review

because the trial court still did not enter judgment regarding KeyBank.        In fact, the order

clearly states that the court made no findings as it related “to the validity and/or priority of

the alleged interests.”

       {¶ 18} Based on the above, we do not have jurisdiction to hear this appeal and will

not have jurisdiction until a final order is entered.

       Case dismissed.

       It is ordered that appellees recover of appellant costs herein taxed.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the
Rules of Appellate Procedure.




LARRY A. JONES, JUDGE

FRANK D. CELEBREZZE, JR., P.J., AND
COLLEEN CONWAY COONEY, J., CONCUR